772 N.W.2d 50 (2009)
Manuel BUITENDORP, Plaintiff-Appellee,
v.
SWISS VALLEY, INC., d/b/a Swiss Valley Ski Resort, and Auto-Owners Insurance Company, Defendants-Appellants.
Docket No. 138985. COA No. 289999.
Supreme Court of Michigan.
September 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 8, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of *51 granting leave to appeal, we VACATE the decision of the Workers' Compensation Appellate Commission (WCAC) and REMAND this case to the worker's compensation Board of Magistrates for reconsideration under the proper legal standard. The magistrate and WCAC employed an improper legal framework in analyzing the facts of this case by assessing whether the major purpose of the plaintiffs overall activities were work-related. Under MCL 418.301(3) and Eversman v. Concrete Cutting & Breaking, 463 Mich. 86, 614 N.W.2d 862 (2000), the major purpose of the plaintiffs activity at the time of injury determines whether the social or recreational bar applies.
We do not retain jurisdiction.